Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment and request for consideration of 06/01/21 and based on claim embodiments juxtaposed potential prior art, Examiner is hereby allowing claims 1 – 3 and 5 – 21.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…a memory; a first processor configured to execute software fetched from a memory area of the memory; a second processor configured to perform a verification of integrity of the software stored in the memory area of the memory; and a controller configured to control an access to the memory and a fetch of the software from the memory area of the memory by the first processor according to the verification of integrity performed by the second processor, wherein the controller is further configured to:
prohibit the fetch by the first processor until the verification of integrity of the software performed by the second processor is successful and permit the fetch by the first processor when the verification of integrity of the software performed by the second processor is successful; and while the fetch from the memory area is permitted, prohibit a write access to the memory area by a master device…”as best illustrated by FIG. 5, and in such a manner as recited in independent claims 1, 9, and 17.
Therefore, claims 1 – 3 and 5 – 21 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192